NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgement is made of Applicant’s claim for priority to provisional application no. 62/903,410 filed 20 September 2019.

Response to Amendment
	Replacement drawing sheets for Figures 5 and 6 were received on 17 December 2021 and have been approved by the Office. The drawing objections have been obviated in view of the amended drawings filed on 17 December 2021.
	The claim objections have been obviated in view of Applicant’s amendments filed 17 December 2021.
	The rejections of claims 6, 12, and 19 under 35 U.S.C. 112(b) have been obviated in view of Applicant's amendments and arguments filed 17 December 2021 and have been withdrawn.
	Claims 1, 7, 16-17, and 19 have been canceled.
	Claims 3, 9, and 20 have been amended to independent form to include allowable subject matter and all limitations of the base claim and intervening claims, as indicated in the Non-Final Rejection mailed 07 December 2021. 
	An Examiner’s Amendment to the claims is made below.
	Claims 2-6, 8-15, 18, and 20, as amended, are allowed. See below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Phillips on 13 January 2022.

The application has been amended as follows: 
CLAIMS:
Claim 8, line 2, “ountertop” is amended to read --countertop--
Claim 20, lines 8-10, “an elongate handle connected to one or more resistance bands via said first angled member which includes one or more cutouts for attachment of said one or more resistance bands, said resistance bands removably attachable to said brackets;” is amended to read --an elongate handle connected to one or more resistance bands, said resistance bands removably attachable to said brackets via said first angled member which includes one or more cutouts for attachment of said one or more resistance bands;--

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:


The closest prior art of record includes Work-N-Stretch (NPL), Alberti (US 2007/0262506), and American DJ (NPL).
Regarding independent claim 3, Work-N-Stretch teaches an exercise unit comprising: a pair of brackets, said pair of brackets configured to attach to an article having a top with substantially flat upper and under surfaces, said brackets configured to accommodate tops of different thicknesses, each of said brackets including an aperture for passage of an adjustable connector, said adjustable connector for securing said brackets to said article (see Figures); … and wherein said brackets are configured such that said … resistance bands and handle are positioned beneath said top when connected to the brackets attached to said article (Figures show the resistance bands beneath the desk).
Work-N-Stretch fails to teach an elongate handle connected to two resistance bands, one resistance band connected to each end of said elongate handle, each of said resistance bands removably attachable to one of said brackets.

Regarding independent claim 9, Work-N-Stretch teaches an exercise unit comprising: two brackets each configured to attach to an article having a top with substantially flat upper and under surfaces, said two brackets comprising an upper horizontal member, vertical member, first angled member (see Figures) …; and wherein said brackets, when attached to said article in a spaced relationship, are configured to maintain said … resistance bands and handle beneath said 
Work-N-Stretch fails to teach wherein each bracket has comprises an upper horizontal member, vertical member, first angled member and second angled member.
However, in a similar field of endeavor, Alberti teaches a bracket for clamping onto a top with a substantially flat surface wherein the bracket comprises an upper horizontal member, vertical member, first angled member and second angled member (Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brackets of Work-N-Stretch by including the bracket of Alberti. One of ordinary skill in the art would have been motivated to make this modification in order to provide a clamp device that is “reliable in operation, relatively inexpensive, light weight and easy to operate,” as suggested by Alberti (Para. [0007]).
Work-N-Stretch and Alberti fail to teach a handle connected to two resistance bands, one resistance band connected to each end of said handle, said resistance bands attachable to said brackets.

Regarding independent claim 20, Work-N-Stretch teaches an exercise unit comprising: a pair of brackets, said pair of brackets configured to attach to an article having a top with substantially flat upper and under surfaces, each of said brackets including an aperture for passage of 7015209.001US1/RLP an adjustable connector, said adjustable connector for securing said brackets to said article (see Figures), … ; an elongate handle connected to one or more resistance bands, said resistance bands removably attachable to said brackets (The user is shown using the device by holding the handle and clipping the ends of the resistance band to the 
Work-N-Stretch fails to teach said brackets configured such that the adjustable connector when fed through the aperture contact the undersurface of the top at an acute angle and said brackets each comprising an upper horizontal member, vertical member, first angled member and second angled member.
However, in a similar field of endeavor, American DJ teaches a bracket for clamping on a substantially flat surface wherein said brackets configured such that the adjustable connector when fed through the aperture contact the undersurface of the top at an acute angle (see Figures), said pair of brackets each comprising an upper horizontal member, vertical member, first angled member and second angled member (see Figures).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brackets of Work-N-Stretch by replacing them with the brackets of American DJ. One of ordinary skill in the art would have been motivated to make this modification for “a secure hold,” as suggested by American DJ.
Work-N-Stretch still fails to teach said resistance bands removably attachable to said brackets via said first angled member which includes one or more cutouts for attachment of said one or more resistance bands.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catrina A Letterman whose telephone number is (303)297-4297. The examiner can normally be reached Monday - Thursday, 8am - 4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.L./            Examiner, Art Unit 3784                                                                                                                                                                                            
/Joshua Lee/            Primary Examiner, Art Unit 3784